Citation Nr: 0514786	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gout, and, if so, 
whether the reopened claim should be granted.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for cardiovascular 
disability.

4.  Entitlement to service connection for bilateral shoulder 
arthritis.

5.  Entitlement to service connection for bilateral knee 
arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to  
January 1955, and from January 1956 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2002 and March 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The veteran 
testified before the undersigned at a hearing held at the RO 
in June 2004.  In October 2004 additional evidence was 
received at the Board for which the veteran's representative 
provided a waiver of initial RO consideration.

A June 2002 rating decision denied entitlement to increased 
disability ratings for nasal and skin disabilities.  The 
veteran filed a timely notice of disagreement.  He was issued 
a statement of the case (SOC) addressing those issues in May 
2003.  On his VA Form 9 of June 2003, the veteran marked the 
box indicating that he was appealing all issues listed in the 
SOC, but also indicated that his disagreement continued only 
with respect to those issues listed on the title page of this 
action.  In other words, he indicated he was not appealing 
the increased rating claims.    Although the veteran later 
filed a VA Form 646 which makes reference to the increased 
ratings claims, such an expression was not timely as it was 
received on August 26, 2003, which is beyond 60 days after 
the issuance of the statement of the case.  38 C.F.R. 
§ 20.302(b).  Further, at the June 2004 hearing, the veteran 
only provided testimony on the issues which are listed on the 
cover page of this decision.  As such, it is determined that 
the veteran did not perfect an appeal with regard to the 
increased rating claims and such matters will not be 
discussed in the following decision. 

In several statements on file the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  This 
matter, which has not been developed for appellate review, is 
therefore referred to the RO for appropriate action.  In a 
February 2003 statement he also appeared to suggest that his 
cardiovascular disorder was related in some manner to 
treatment, or lack thereof, he received from VA medical 
facilities.  If he intends to claim entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for 
cardiovascular disability, he should so notify the RO.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for gout, 
as well as that for service connection for gout on a de novo 
basis, is addressed in this action.  The remaining issues 
listed on the title page of this action are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed March 1974 rating decision denied 
entitlement to service connection for gout.

2.  The evidence added to the record since the March 1974 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and which raises 
a reasonable possibility of substantiating the underlying 
claim.

3.  The veteran has gout which originated in service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for gout.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The veteran has gout that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  The VCAA, however, left intact the 
requirement that a claimant must first present new and 
material evidence before VA may address the claim on the 
merits.  See 38 U.S.C.A. §§ 5103A(f), 5108.

The record reflects that the veteran has been provided with 
the notice contemplated by 38 U.S.C.A. § 5103(a) in 
connection with his claim to reopen.  Moreover, the record 
reflects that VA's duty-to-assist him in the instant claim 
has been fulfilled to the extent necessary.  In any event, in 
light of the disposition of the veteran's claim below, the 
Board finds that he has not been prejudiced by any failure to 
notify or assist him in the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156(a) was amended, 
effective for claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001)).  Since the veteran's 
claim was filed in October 2001, only the amended version of 
38 C.F.R. § 3.156(a) is applicable to the instant claim.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for gout was denied in a March 1974 rating 
decision; the veteran was notified of the decision and of his 
appellate rights with respect thereto, but did not appeal the 
decision.  As a result, service connection for gout may now 
be considered on the merits only if new and material evidence 
has been received since the time of the last final 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the March 1974 rating 
decision included service medical records showing that the 
veteran was treated in March 1967 for recurrent hip and knee 
complaints thought to represent probable arthritis; the 
clinician indicated that the type of arthritis was uncertain, 
and could be rheumatoid, osteoarthritis, or gout.  Laboratory 
testing at his preliminary retirement examination in June 
1971 revealed that his uric acid level was 9.1 mg% (according 
to laboratory reports in the service medical records, a 
normal uric acid level is from 1.5 mg% to 7.0 mg%).  The 
retirement examiner concluded that in the absence of other 
symptoms the veteran did not have gout, but rather had 
hyperuricemia.  In July 1971, the veteran reported complaints 
of foot soreness and was prescribed Zyloprim in connection 
with a uric acid level of 9.1 mg%.  In January 1972, he was 
treated on a fee basis by a private physician, who concluded 
that he had gout; the physician prescribed Zyloprim.  The 
report of the April 1972 final retirement examination for the 
veteran records the examiner's opinion that while the veteran 
had a history of borderline elevated uric acid readings, in 
the absence of other symptoms the correct diagnosis was 
hyperuricemia, and not gout.   

The evidence of record at the time of the March 1974 rating 
decision also included the report of a February 1973 VA 
examination.  The veteran at that time reported that he 
continued to use Allopurinol (Zyloprim) for gout.  X-ray 
studies of the left foot showed evidence of an old healed 
fracture of the second metatarsal, but were otherwise 
negative.  X-ray studies of the right wrist, knee and hip 
were normal.  The veteran's uric acid level was between 8.5 
and 9 (above the identified reference range for normal).  The 
examiner made no findings or diagnosis with respect to gout.

The evidence on file in March 1974 also included VA treatment 
reports for August 1973 to December 1973, which document that 
the veteran was using Zyloprim for gout, and show that he was 
authorized refills of the medication in August 1973 and 
December 1973.

Evidence previously considered additionally included the 
report of a February 1974 VA examination of the veteran.  At 
that time he complained of gout and reported that he was 
still using Zyloprim.  His uric acid level was 10.1 mg%.  X-
ray studies of the feet were silent for pertinent 
abnormalities.  Following physical examination of the veteran 
the examiner diagnosed hyperuricemia.

The evidence previously considered lastly included statements 
by the veteran that he continued to use medication for gout.

Pertinent evidence added to the record since the March 1974 
rating decision includes VA treatment records for August 1973 
to October 1992, which document that the veteran continued to 
use Zyloprim (Allopurinol) throughout the years, and that he 
continued to demonstrate elevated uric acid levels.  The 
records show that he was diagnosed with gout on several 
occasions.

The evidence added to the record since March 1974 also 
includes the report of a September 1977 VA examination 
report, which notes that the veteran reported experiencing 
gout, and that he demonstrated a uric acid level of 8.8 mg%.  
X-ray studies of the feet were silent for any abnormalities 
other than for some degenerative changes of the left first 
metatarsal, and the examiner did not diagnose gout.

The evidence added to the record also includes private 
medical records for January 1989 to December 2002, which show 
that the veteran's diagnosed conditions included gout, and 
which note that he continued to use Allopurinol.

The added evidence also includes the report of VA 
examinations conducted in April 2002.  At that time he 
reported a 25-year history of treatment for gout.  X-ray 
studies showed evidence of advanced degenerative 
osteoarthritic changes involving the left first metatarsal, 
and the veteran was diagnosed with gout by history.

The pertinent evidence added to the record since March 1974 
lastly includes the transcript of the veteran's June 2004 
testimony before the undersigned, at which time he testified 
that his gout affected his feet.  He explained that he was 
treated on a regular basis both in service and thereafter for 
gout, and that he has continually used medication for gout 
since service.  He testified that on occasions in which he 
stopped using his gout medication, he would experience 
soreness and swelling in his toes. 

The evidence previously of record was ambiguous as to whether 
the veteran had gout.  A fee basis physician diagnosed gout 
in service and prescribed Zyloprim for the disorder, but the 
examiner who completed the preliminary and final retirement 
examination reports for the veteran concluded that the 
elevated uric acid levels demonstrated represented 
hyperuricemia, and not a disorder such as gout.  The evidence 
submitted since the March 1974 rating decision includes VA 
treatment records documenting that the veteran continued to 
use Zyloprim (and its generic form, Allopurinol) for 
persistently elevated uric acid levels which have been 
associated, in the VA medical records, with gout.  This 
evidence is clearly new and material in that it tends to 
substantiate previously unestablished facts pertinent to the 
underlying claim; the veteran's claim is therefore reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active service.

Service medical records show that the veteran's uric acid 
levels were elevated to the point where he was diagnosed by a 
fee basis physician with gout and prescribed Zyloprim, a 
medication the Board notes is used for the treatment of gout.  
Although the physician conducting the veteran's retirement 
examination felt that the veteran's elevated uric acid levels 
did not represent the presence of a disorder, VA and private 
treatment records on file show that the veteran has continued 
to demonstrate elevated uric acid levels, and use 
Zyloprim/Allopurinol, and show that the elevated uric acid 
levels appear to have been associated by his treating 
physicians with gout.

In short, the record shows that the veteran was diagnosed 
with gout in service, currently has gout, and throughout the 
years has consistently used the same medication first 
prescribed in service for the control of his gout.  While 
there is no medical opinion on file addressing the etiology 
of the veteran's gout, in light of the evidence showing 
treatment for symptoms consistent with gout in service and 
continuously thereafter, the Board finds that the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for gout.  38 U.S.C.A. § 5107 (West 2002)


ORDER

New and material evidence having been submitted, reopening of 
the claim of service connection for gout is granted.  

Entitlement to service connection for gout is granted. 


REMAND

The veteran contends that he has cervical spine and 
cardiovascular disorders, as well as arthritis affecting his 
shoulders and knees, which originated in service.

With respect to the cervical spine and bilateral shoulder and 
knee disorders, the Board points out that under 38 U.S.C.A. 
§ 5103, VA must notify a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA must also provide notice explaining what 
information and evidence it will seek to provide and which 
information and evidence the claimant is expected to provide.  
Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

In the instant appeal, and mindful of the Court's evolving 
jurisprudence regarding the parameters of the VCAA, the Board 
finds that the veteran has not been adequately informed of 
the information and evidence necessary to substantiate his 
cervical spine and bilateral shoulder and knee claims, and 
has not been adequately advised of the evidence VA would 
obtain for him, and what information or evidence he was 
responsible for submitting.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A remand 
consequently is required in order to ensure that the veteran 
receives appropriate due process.  (It is noted, however, 
that he was indeed provided a VCAA letter that pertains to 
his claim of service connection for a cardiovascular 
disability.)

Service medical records show that an electrocardiogram (EKG) 
in May 1970 demonstrated a right bundle-branch block.  A 
repeat EKG in June 1971 showed sinus arrythmia, but was 
nevertheless described as normal.  An EKG performed in 
connection with the veteran's retirement examination was 
within normal limits.

Post service medical records indicate that an incomplete 
right bundle-branch block was identified on EKG in July 1988.  
In 2002, EKG testing revealed a left bundle-branch block, and 
the veteran underwent bypass surgery and placement of an 
implantable cardioverter defibrillator in light of coronary 
artery disease.

The record reflects that the veteran has not been afforded a 
VA examination addressing the etiology of his current 
cardiovascular disorder.  Given the findings in service and 
the postservice medical evidence of cardiovascular 
disability, the Board is of the opinion that a VA examination 
is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).

With respect to cervical spine disability, service medical 
records are silent for any reference to cervical spine 
problems.  The only reference to shoulder complaints are 
entries for 1964 documenting treatment of a right shoulder 
lipoma.  The service medical records show treatment for left 
knee pain in January 1964 diagnosed as arthritis, and in 
March 1967 for right knee pain diagnosed as probable 
arthritis; X-ray studies of both knees were negative for any 
abnormalities.  At his retirement examination the veteran 
reported right knee pain, attributed by the examiner to 
possible osteoarthritis.  

On VA examination in February 1973, X-ray studies of the 
right knee were normal.  On VA examination in September 1977, 
X-ray studies of the cervical spine disclosed the presence of 
mild degenerative changes.  Postservice treatment records on 
file show that September 1976 X-ray studies of the right 
shoulder demonstrated calcifying bursitis, and that cervical 
spondylosis was diagnosed in 1982.  X-ray studies of the left 
knee in January 1982 were normal.  The records show that the 
veteran was involved in a motor vehicle accident in January 
1989, following which his complaints included cervical spine 
and lower back and extremity complaints.  X-ray studies of 
the scapula in January 1989 showed degenerative changes.

The veteran was afforded VA examinations in April 2002, at 
which time he was diagnosed with bilateral knee arthritis, 
degenerative joint disease of the cervical spine, and with 
bilateral shoulder arthralgias.  Notably, the examiner did 
not address the etiology of any identified cervical spine, 
bilateral knee, or bilateral shoulder disorders.  Nor is it 
clear whether X-ray studies of the shoulders or knees were 
performed.  Under the circumstances, the Board is of the 
opinion that further VA examination of the veteran is 
warranted.

The Board also notes that the veteran has identified multiple 
sources of medical treatment for his disorders, records from 
which are either not on file, or are on file but appear 
incomplete.  The referenced sources of treatment include Drs. 
R. Good, R. Kellogg, Gerald LaRochelle, James Macielak, and 
Paula Miaczynski, as well as the Heart Failure Clinic/Medicor 
Associates, Liberty Street Medical Center, and Meadville City 
Hospital.  On remand, the RO should attempt to obtain 
complete records from the above sources.

In addition, the veteran has reported receiving continuous 
treatment since service from the Erie, Pennsylvania VA 
Medical Center (VAMC).  The last record from that facility on 
file is dated in October 1992, and the Board notes that most 
of the records on file from the Erie facility have been 
submitted by the veteran himself.  In addition, he reports 
receiving treatment at VA's Crawford County Primary Care 
Clinic in Meadville, Pennsylvania; records from that facility 
are not on file.  On remand, the RO should obtain records 
from the two VA medical facilities mentioned above.  See 
generally, Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board lastly notes that the veteran has reported on 
several occasions that he has been receiving disability 
benefits from the Social Security Administration (SSA) for 
several years.  Records from the SSA associated with his 
receipt of such benefits are potentially relevant to the 
instant appeal and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims for 
service connection for cervical spine 
disability and bilateral shoulder and 
knee arthritis.  The letter should also 
specifically inform the veteran of which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to the referenced claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Drs. R. Good, R. Kellogg, Gerald 
LaRochelle, James Macielak, and Paula 
Miaczynski, as well as the Heart Failure 
Clinic/Medicor Associates, Liberty Street 
Medical Center, and Meadville City 
Hospital, who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the 
veteran, to include from Drs. Good, 
Kellogg, LaRochelle, Macielak, and 
Miaczynski, as well as from the Heart 
Failure Clinic/Medicor Associates, 
Liberty Street Medical Center, and 
Meadville City Hospital, which have not 
been secured previously.  In any event, 
the RO should obtain outstanding medical 
records for the veteran from the Erie, 
Pennsylvania VAMC and VA's Crawford 
County Primary Care Clinic in Meadville, 
Pennsylvania, for 1968 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  The RO should attempt to obtain a 
copy of any SSA decision awarding the 
veteran benefits, as well as a copy of 
the record upon which any award of SSA 
benefits was based, and a copy of the 
records associated with any subsequent 
determinations by the SSA.

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's cervical spine 
disability; the nature, extent and 
etiology of the veteran's bilateral 
shoulder arthritis; and the nature, 
extent and etiology of the veteran's 
bilateral knee arthritis.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  

A.  With respect to any cervical 
spine disorder identified, the 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the cervical spine disability is 
etiologically related to service or 
was present within one year of the 
veteran's discharge therefrom.  

B.  With respect to any right and/or 
left shoulder arthritis identified, 
the examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the shoulder arthritis is 
etiologically related to service or 
was present within one year of the 
veteran's discharge therefrom.  

C.  With respect to any right and/or 
left knee arthritis identified, the 
examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the knee arthritis is etiologically 
related to service or was present 
within one year of the veteran's 
discharge therefrom.

The rationale for all opinions expressed 
should be explained.  The veteran's 
claims files, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that 
such a review of the claims files was 
made.  

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 and 
5103A and 38 C.F.R. § 3.159.  Then, the 
RO should re-adjudicate the issues 
remaining on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


